In a proceeding pursuant to article 78 of the CPLR to review respondents’ determination dated September 30, 1970, denying petitioner’s application for a special use permit and a variance under the Building Zone Ordinance of the Town of Horth Hempstead to use his parcel for the parking of school buses and related vehicles, petitioner appeals from a judgment of the Supreme Court, Hassau County, dated April 21, 1971, which dismissed the petition. Judgment affirmed, with $10 costs and disbursements, notwithstanding the lack of evidence in support of respondents’ findings that (1) a hazardous condition is created by excessive traffic caused by petitioner’s existing use of his parcel for parking of the above-mentioned vehicles and the proximity of the parcel to major travel routes, (2) .adjoining business operators objected to petitioner’s use and there were continual noise, lights and vibrations caused by the continual operation of school buses and (3) petitioner’s use creates a fire hazard, respondents’ determination nevertheless rests upon other findings of fact which sustain their denial of petitioner’s application. Rabin, P. J., Hopkins, Latham, Gulotta and Christ, JJ., concur.